 4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 1 of 19



                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION

IN RE: FREDDY MAY and                                             CASE NO.: 4:17-bk-10970
       AMBER MAY, DEBTORS                                         CHAPTER 13

FREDDY MAY and AMBER MAY                                          PLAINTIFFS

V.                                     AP NO.: 4:18-ap-01057

MIDLAND FUNDING, LLC and
MIDLAND CREDIT MANAGEMENT, INC.                                   DEFENDANTS

                            MEMORANDUM OPINION AND ORDER

        The debtors, Freddy and Amber May, filed their Class Action Complaint (“Complaint”)

on May 4, 2018. The defendants, Midland Funding, LLC and Midland Credit Management, Inc.

(“Midland”), filed Defendants’ Motion to Compel Arbitration and to Strike Class Allegations

and Memorandum in Support (“Motion”) on June 25, 2018, which drew Plaintiffs’ Memorandum

in Opposition to Defendants’ Motion to Compel Arbitration and Strike Class Allegations

(“Response”) on July 25, 2018, each supplemented by sur-replies. Reserving all other matters,

the court heard the Motion and Response solely as to the request for arbitration on August 30,

2018, and took the matter under advisement. For the reasons stated herein, Midland’s request for

arbitration is denied.

                                           I. Jurisdiction

        This court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157. This is a

related and core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (C), (O), and (c)(1). The




                EOD: October 3, 2018
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 2 of 19



following opinion and order constitute findings of fact and conclusions of law in accordance with

Federal Rule of Bankruptcy Procedure 7052.1

                                                               II. Background and Analysis

              Freddy May2 opened a Lowe’s credit card account financed through Synchrony Bank

(“Synchrony”) on May 5, 2013. According to the debtors, Synchrony received notice of their

bankruptcy filing and then “transferred data about those debts to Midland under a written

agreement.” (Complaint, May 4, 2018, ECF No. 1, at ¶ 15.) Thereafter, Midland filed a proof of

claim for an amount in excess of the scheduled debt. Despite representations that the proof of

claim amount did not include interest or other charges, the debtors assert that Midland “knows

that interest and fees are in the claim amount, [but] Midland direct[s] its employees to file Proofs

of Claim that assert no interest or fees are in the claim amount.” (Compl., at ¶ 25.) The debtors

contend that this practice violates three provisions of Federal Rule of Bankruptcy Procedure

3001: (1) section (a) for “failing to file a Proof of Claim that conform[s] substantially to the

Official Form because it failed to accurately disclose that interest, fees, expenses, or charges

were included in the claim amount”; (2) section (c)(1) based on the alleged failure of Midland to

adequately provide the written document underlying its claim;3 and (3) section (c)(2) for failure

“to file with its Proof of Claim an itemized statement of the interest, fees, expenses or charges




                                                            
              1
         This proceeding is conducted in a summary manner as contemplated by 9 U.S.C. § 4.
This opinion and order is based on the general averments in the pleadings as supplemented by
the exhibits, arguments, and statements by counsel.
       2
         The facts currently before the court reflect that separate debtor, Freddy May, may be the
only party on the card account. If so, presumably, Amber May is included as a plaintiff as the
contested proof of claim is filed in their jointly administered case.
       3
         This section is mentioned in the body of the Complaint but not in Count II.
                                                                           2
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 3 of 19



that were incurred.”4 (Compl., at ¶¶ 29–30, 55–56.) Further, debtors assert that the aggregate of

these alleged transgressions violate the Fair Debt Collection Practices Act, 15 U.S.C. § 1692.

              The debtors seek damages primarily in the context of statutory damages and fees

attendant to a class action. (Compl., at 11.) The bankruptcy specific prayer is in the nature of

injunctive relief preventing inaccurate proofs of claim being filed in the future, requiring an

amended proof of claim with supporting documentation in the instant case, and disallowing the

claim if not properly amended. (Compl., at 12.)

              Midland asks the court to compel arbitration of all issues raised in the Complaint. During

argument, the debtors conceded that a valid arbitration clause exists between the debtors and

Synchrony and that the dispute in question would, absent any bankruptcy implications, fall

within its ambit as a collection related controversy. The debtors also conceded during argument

that they knew of no statutory or legal authority that would restrain alienability of an arbitration

clause.5 While conceding those points, the debtors interpose two hurdles to arbitration: (1) that

Midland did not succeed to Synchrony’s right to compel arbitration, and (2) if Midland does

have the right to request arbitration, this court should decline to do so. Each argument is

addressed in turn.

                                                               1. Transfer of Rights

              The debtors question whether Midland purchased and enjoys Synchrony’s right to

enforce arbitration. Specifically, the debtors assert that the transfer documentation

              may only transfer a right to receive payment while Synchrony maintains the other
              rights of the credit card account agreement, including the right to charge Midland

                                                            
              4
          This section is mentioned in Count II but not in the body of the Complaint.
              5
          As discussed during a pretrial conference and at argument, the principal question is
whether arbitration is in whole or in part appropriate to resolve the issues raised in the
Complaint. All other issues, including the motion to dismiss and class action status, are reserved
until after the appropriate forum or forums are determined.
                                                                        3
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 4 of 19



         for access to information and documents. The Motion [ ] must fail if Midland only
         bought the right to receive payments rather than all the rights of the credit card
         agreement.

(Response, July 25, 2018, ECF No. 14, at 7.) The debtors advance this argument in two

subparts: first, whether Midland adequately provided a full and complete copy of the actual

contract between Synchrony and Midland, and, second, whether the full terms of that agreement

encompass the transfer or assignment of the right to compel arbitration.

         Midland adequately addressed the first issue by tendering to the court an unredacted

purchase agreement (defined and discussed in greater length below). The court reviewed the

unredacted version in camera and submits that the redactions do not incidentally or materially

affect the issue of what rights were transferred under the agreement and do not inform the basis

of the findings and conclusions stated herein.

         Remaining is the question of whether Midland succeeded to Synchrony’s contractual

rights regarding arbitration. Jodi Anderson, through her affidavit and on behalf of Synchrony,

indicates that on May 5, 2013, separate debtor, Freddy May, opened a Lowe’s credit card

account. On or about May 7, 2013, Synchrony sent both a Lowe’s plastic card and a credit card

agreement that contains the provisions concerning arbitration.       Thereafter, Mr. May made

charges on his account. The last charge was posted on December 4, 2016, and the last payment

was received on November 17, 2016. Synchrony charged off the account due to nonpayment on

February 26, 2017. Thereafter, “[a]ccording to Synchrony’s records, Synchrony sold all rights,

title and interest in the Account to [Midland] on or about March 22, 2017.” (Affidavit of Jodi

Anderson, June 25, 2018, ECF No. 8-1, at ¶ 10.) The credit card agreement information supplied

to Mr. May included a clause under the heading “Assignment” that provided that Synchrony

“may sell, assign or transfer any or all of our rights or duties under this Agreement or your



                                                 4
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 5 of 19



account, including our rights to payment. We do not have to give you prior notice of such

action.” (Aff. of Jodi Anderson, at 5.) Again, the debtors concede that a valid arbitration clause

exists and, absent any bankruptcy implications, collection disputes would be within its ambit.

Further, the debtors concede that they know of no statutory or other legal authority that would

suggest that arbitration rights cannot be transferred to another party. The debtors merely argue

that contractually Synchrony did not transfer or assign its arbitration rights to Midland; rather,

the debtors argue Synchrony transferred only its right to receive payment on the accounts

receivable.

         An examination of the contractual terms that contemplated and subsequently effectuated

the transfer of the account from Synchrony to Midland compels a different conclusion.

Specifically, Synchrony as Seller and, inter alia, Midland as Buyer, executed a Forward Flow

Accounts Purchase Agreement (“Purchase Agreement”) dated August 30, 2016.

         The operative transfer provision for the “Purchase and Sale of Accounts” provides: “[o]n

each Transfer Date, Seller shall sell and Buyer shall buy all right (including the right to legally

enforce, file suit, collect, settle or take any similar action with respect to such Account), title and

interest in and to the Accounts identified in a Notification File[.]” (Purchase Agreement, Aug.

22, 2018, ECF No. 26-1, at § 2.1.) On sale, title to the account passes to Midland as the

Purchase Agreement states “upon the purchase by Buyer of the Accounts hereunder from Seller,

Buyer shall acquire unencumbered title in and to the Accounts, on each Transfer Date, except for

such encumbrances, liens and claims caused or created by Buyer.” (Purchase Agreement, at §

4.1(d).) See also, the Bill of Sale template attached to the Purchase Agreement as Exhibit A that

provides:

               [f]or value received and in further consideration of the mutual covenants
         and conditions set forth in the Forward Flow Accounts Purchase Agreement (the

                                                  5
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 6 of 19



         “Agreement”), dated as of this 30th day of August, 2016 by and between . . . ,
         Seller hereby transfers, sells, conveys, grants, and delivers to Buyer, its successors
         and assigns, without recourse except as set forth in the Agreement, the Accounts
         as set forth in the Notification Files (as defined in the Agreement), delivered by
         Seller to Buyer on each Transfer Date, and as further described in the Agreement.

(Bill of Sale, Aug. 22, 2018, ECF No. 26-1, at 40.)

         Contrary to the debtors’ assertion that Midland purchased only the receivable, the

“Account” definition is conjunctive, defined as “any charged-off credit card account and

associated receivable owned by Seller that is being sold to Buyer pursuant to the terms of this

Agreement with respect to which there is an Account Balance.” (Purchase Agreement, at § 1.1)

(emphasis added). Clearly stated, the Purchase Agreement contemplates the transfer of both the

account itself and the associated receivable, not just the receivable.         Commensurately and

consistent with the more expansive definition of an “Account,” an “Account Balance” is

separately defined to mean “any credit account that is being sold to Buyer pursuant to the terms

of this Agreement, as such balance exists as of the Cut-Off Date, to the extent such balance is set

forth on the applicable Notification File.” (Purchase Agreement, at § 1.1) (emphasis added).

         Continuing, the Purchase Agreement contemplates a Transfer Date on which the seller

sends the applicable Notification File to Midland.              The Purchase Agreement defines

“Notification File” as

         (a) a Computer File identifying the Accounts to be delivered to Buyer on each
         Transfer Date, which listing shall contain the following information with respect
         to each Account: (a) the Required Information; and (b) the Additional
         Information, to the extent that the Additional Information is available in Seller’s
         books and records.

(Purchase Agreement, at § 2.1.) The Required Information and the Additional Information are

set forth on Exhibits H-1 and H-2 to the Purchase Agreement and include information one would

typically need for collection purposes.       But, in the event that Midland requires additional



                                                   6
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 7 of 19



information, Midland may “submit to Seller reasonable requests for Account Documents, which

requests shall follow the procedures set forth in Exhibit B hereto and, to the extent such

information is in the possession of Seller, Seller shall provide it subject to and in accordance

with the provisions below in this Section 5.3.” (Purchase Agreement, at § 5.3(a)(i).) The

Purchase Agreement defines an “Account Document” as

         an Affidavit or any application, replacement terms and conditions, last twelve
         months of reproduced billing statements to include a replacement copy of the last
         statement prior to charge off and/or the replacement copy of the charge-off
         statement, any other billing statement, sale notification letter, or other
         correspondence relating to an Account and relevant to the collection of the related
         Account, to the extent such item is in Seller’s possession and reasonably available
         to Seller, in the form, if any it exists in Seller’s possession, which in all cases the
         terms are the same as that sent to the Account Debtor, but excludes any
         information provided by parties other than the Seller or the Account Debtor
         associated with the Account.

(Purchase Agreement, at § 1.1) (emphasis added).

         As testified to by Jodi Anderson, the arbitration provision is contained in the credit card

agreement originally sent to Mr. May. Additionally, Synchrony must provide, as a matter of

course, certain other documents. “Within thirty (30) days of the applicable Transfer Date, Seller

will provide the Required Account Documents for each Account to Buyer.”                      (Purchase

Agreement, at § 5.3(a)(iv).) The term “Required Account Documents” is expansive, meaning

         [a]ccount [d]ocuments that Seller, its officers, directors, agents, employees or
         representatives provided to an Account Debtor in connection with an Account
         which include the following: (i) last twelve (12) billing statements of the Account
         (reduced if an Account was originated less than twelve (12) months from the date
         of charge off), (ii) the terms and conditions, (iii) the Account statement at the time
         of charge-off, and (iv) the statement of last account activity.

(Purchase Agreement, at § 1.1) (emphasis added). In his affidavit on behalf of Midland, Sean

Mulcahy indicates that the account, when transferred to Midland on March 22, 2017, included

from Synchrony a copy of the credit card agreement that governed the account. (Affidavit of



                                                   7
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 8 of 19



Sean Mulcahy, June 25, 2018, ECF No. 8-2, at ¶¶ 7–8.) This credit card agreement included the

terms concerning arbitration.

         Further, account servicing is clearly delineated between the parties pre- and post-transfer,

in the Purchase Agreement.

                 Until the applicable Transfer Date, Seller may continue to service the
         Accounts to be transferred and, in connection therewith, shall have the right to
         handle the Accounts and any matter relating to the Accounts in any manner that
         Seller deems appropriate, subject to the requirements of Applicable Law and this
         Agreement; and provided that, following the Cut-Off Date, Seller shall not initiate
         any outbound collection efforts on the applicable Accounts, but Seller shall be
         permitted to accept payments in accordance with its ordinary credit policy. Buyer
         shall be bound by the regular day-to-day actions taken by the Seller in compliance
         with Applicable Law with respect to the interim servicing of any Account prior to
         the Transfer Date. Buyer shall not be bound by extraordinary or unusual actions
         taken by Seller with respect to an Account unless Seller shall have notified Buyer
         in writing and Buyer agrees to such activities. Buyer shall be bound by the
         actions taken by the Seller in compliance with Applicable Law with respect to any
         Account prior to the Transfer Date. Buyer shall take no action to communicate
         with Account Debtors (or their agents or representatives) or enforce, service or
         otherwise manage any Account until after the purchase of the Accounts, and only
         in accordance with any and all applicable federal and state laws, rules, regulations
         and court orders. In no event shall Seller be deemed a fiduciary for the benefit of
         Buyer with respect to the Accounts or any Account.

(Purchase Agreement, at § 5.1.) Further, the Purchase Agreement contemplates that Midland

will be servicing the account post-transfer, providing “[a]ll actions or omissions by Buyer with

respect to the Accounts, including (but not limited to) all servicing, billing, processing,

collections, and recovery operations and any communications or notices to Account Debtors,

shall conform in all respects to any and all Applicable Laws.” (Purchase Agreement, at § 5.2.)

Commensurately, Synchrony is relieved from its servicing responsibilities post-transfer. See,

Purchase Agreement, at § 5.7(a), denoting “(a) [e]xcept as stated herein, Seller shall have no

obligation to perform any servicing activities with respect to Accounts from and after the

applicable Transfer Date.”



                                                  8
 
    4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 9 of 19



         The Purchase Agreement is governed by New York law. (Purchase Agreement, at §

12.6.) Under New York law, “[c]onstruction of an unambiguous contract is a matter of law,” and

should be enforced according to its terms. Beal Sav. Bank v. Sommer, 865 N.E.2d 1210, 1213

(N.Y. 2007). Quite simply, the Purchase Agreement, by its clear and express terms, transfers the

account, not just the attendant accounts receivable.

                                          2. Arbitration

         This class action purports to address alleged pervasive violations of Federal Rule of

Bankruptcy Procedure 3001 through the filing of proofs of claims that contain “false statements

concerning whether interest or fees [are] embedded in their claim amounts.” (Compl., at ¶ 2.)

Specifically, Midland filed a proof of claim for an amount in excess of the scheduled debt.

According to the debtors, Midland “knows that interest and fees are in the claim amount, [but]

Midland direct[s] its employees to file Proofs of Claim that assert no interest or fees are in the

claim amount.” (Compl., at ¶ 25.) The debtors contend that this practice violates Federal Rule

of Bankruptcy Procedure 3001:        (1) section (a) for “failing to file a Proof of Claim that

conform[s] substantially to the Official Form because it failed to accurately disclose that interest,

fees, expenses, or charges were included in the claim amount”; (2) section (c)(1) based on the

alleged failure of Midland to adequately provide the written document underlying its claim; and

(3) section (c)(2) for failure “to file with its Proof of Claim an itemized statement of the interest,

fees, expenses or charges that were incurred.” (Compl., at ¶¶ 29–30, 55–56.) Further, debtors

assert that the aggregate of these alleged transgressions violate the Fair Debt Collection Practices

Act.

         The debtors seek damages primarily in the context of statutory damages and fees

attendant to a class action. (Compl., at 11.) The bankruptcy specific prayer is in the nature of



                                                  9
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 10 of 19



injunctive relief preventing inaccurate proofs of claim being filed in the future, requiring an

amended proof of claim with supporting documentation in the instant case, and disallowing the

claim if not properly amended.        (Compl., at 12.)     In considering whether arbitration is

appropriate, this opinion does not address the merits of any of the asserted causes of action or

relief requested.

       The debtors argue that “a bankruptcy court should not compel arbitration in core

proceedings where arbitration would create an inherent conflict with the purposes of the

Bankruptcy Code.” (Resp., at 1.) Thus, the sole remaining issue is whether on that basis this

court has the discretion to deny Midland’s request for arbitration.

       Despite the somewhat adhesive nature of form contracts generally, they nevertheless

represent voluntary contractual relationships between parties that, presumably, should be

enforced according to their terms, including arbitration clauses. In Gavilon Grain, the district

court recognized the following:

       the FAA heralds the robust federal policy favoring arbitration agreements. The
       bankruptcy court noted this law but moved past it quickly. “A written provision
       in. . . a contract . . . involving commerce to settle by arbitration a controversy
       thereafter arising out of such contract or transaction, or the refusal to perform the
       whole or any part thereof, . . . shall be valid, irrevocable, and enforceable, save
       upon such grounds as exist at law or in equity for the revocation of any contract.”

Gavilon Grain, LLC v. Rice, No. 2:17-cv-40-DPM, 2017 WL 3508721, at 2 (E.D. Ark. Aug. 16,

2017). The Gavilon Grain court went on to recognize “an unmistakably strong line of cases in

the last three decades [where] the Supreme Court has implemented this pro-arbitration policy,

turning back almost every effort to temper it.” E.g., Am. Express Co. v. Italian Colors Rest., 133

S. Ct. 2304 (2013); CompuCredit Corp. v. Greenwood, 565 U.S. 95 (2012); AT&T Mobility LLC

v. Concepcion, 563 U.S. 333 (2011); Green Tree Fin. Corp.–Alabama v. Randolph, 531 U.S. 79

(2000); Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20 (1991).

                                                10
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 11 of 19



              Equally, however, the United States Supreme Court has recognized an exception.

              The Federal Arbitration Act [FAA] supports “the fundamental principle that
              arbitration is a matter of contract,” and, as such, courts must enforce arbitration
              agreements according to the terms agreed upon by the parties. Rent-A-Center,
              West, Inc. v. Jackson, 130 S.Ct. 2772, 2776 (2010). A party opposing arbitration
              has the burden of showing “that Congress intended to preclude a waiver of
              judicial remedies for the statutory rights at issue.” Shearson/American Exp., Inc.
              v. McMahon, 482 U.S. 220, 227 (1987). Congressional intent to prohibit waiver
              of a judicial forum may be ascertained from (1) the statute’s text, (2) its
              legislative history, or (3) “an inherent conflict between arbitration and the
              statute’s underlying purposes.” Id. Neither the bankruptcy code nor its legislative
              history addresses arbitration in this context, and other courts have found that
              without some literal guidance from either source, the relevant prong of the
              McMahon test becomes whether there is an inherent conflict between the FAA
              and the bankruptcy code. In re Mintze, 434 F.3d 222, 231 (3rd Cir. 2006); In re
              Rozell, 357 B.R. 638, 642–43 (Bankr. N.D. Ala., 2006).

Blok v. The College Network, Inc. and Southeast Fin. Fed. Credit Union (In re Christine A.

Blok), Ch. 13 Case No. 5:11-bk-70960, Adv. No. 5:11-ap-07104, slip op. at 5 (Bankr. W.D. Ark.

Jan. 11, 2012).

              The McMahon analysis requires that Congress’s intention to override the Federal

Arbitration Act in a particular instance be discerned from either the text of Rule 3001, the

commensurate legislative history,6 or by identifying an inherent conflict between arbitration and

the Bankruptcy Code in this instance.

              During argument, the parties conceded that neither the text nor the legislative history

contains language that reflects a specific intent to override a valid arbitration agreement in these

circumstances.                    Accordingly, this concession reduces the court’s analysis to whether the




                                                            
              6
                  Or, for that matter, from the entirety of the Code, rules, or legislative history.


                                                               11
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 12 of 19



underlying purposes of the Bankruptcy Code inherently conflict with arbitration in the context of

a dispute base on Rule 3001.7

       Initially pertinent, but not dispositive, is whether this is a core proceeding. As stated in

Blok, “[o]ther circuits have noted that even in the case of core proceedings, bankruptcy courts do

not have discretion to refuse to compel arbitration without a finding that there is an inherent

conflict between the bankruptcy code and the Arbitration Act or that arbitration will jeopardize

the objectives of the bankruptcy code.” Blok, Adv. No. 5:11-ap-07104, slip op. at 5 (citing

MBNA Am. Bank v. Hill, 436 F.3d 104, 108 (2d Cir. 2006); Ins. Co. of N. Am. v. NGC Settlement

Trust & Asbestos Claims Mgmt. Corp. (In re Nat’l Gypsum Co.), 118 F.3d 1056, 1069 (5th Cir.

1997)). See also Continental Ins. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.),

671 F. 3d 1011, 1020–21 (9th Cir. 2012) (internal citations omitted).

       Several of our sister circuits that have addressed the issue have considered, as a
       threshold matter, a distinction between core and non-core proceedings. In non-
       core proceedings, the bankruptcy court generally does not have discretion to deny
       enforcement of a valid prepetition arbitration agreement. In core proceedings, by
       contrast, the bankruptcy court, at least when it sees a conflict with bankruptcy
       law, has discretion to deny enforcement of an arbitration agreement. The
       rationale for the core/non-core distinction, as explained by the Second Circuit, is
       that non-core proceedings “are unlikely to present a conflict sufficient to override
       by implication the presumption in favor of arbitration,” whereas core proceedings
       “implicate more pressing bankruptcy concerns.”

       The claims litigation count is without a doubt core as arising in or under the Bankruptcy

Code as contemplated by 11 U.S.C. §§ 1334 and 157 and 28 U.S.C. § 157(b)(2)(A), (B), (C), and

(O). Conversely, the Fair Debt Collection Practices Act cause of action is facially non-core and,

at best, is only related to this proceeding as having a conceivable effect on the debtors’ estate.
                                                            
               7
                  The Shearson/American Express, Inc. v. McMahon framework must “resolve the
tension” between the FAA and the Bankruptcy Code. Gavilon Grain, 2017 WL 3508721, at 2.
“If Congress intended to limit or prohibit waiver of the bankruptcy forum for the turnover claim,
then that intention would appear in . . . the ‘inherent conflict between arbitration and the statute’s
underlying purposes.’” Id. (quoting McMahon, 482 U.S. at 227.)
 

                                                 12
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 13 of 19



       The Eighth Circuit has stated that a bankruptcy court still may have “related to”
       jurisdiction in a non-core proceeding when “the outcome of that proceeding could
       conceivably have any effect on the estate being administered in bankruptcy. An
       action is related to bankruptcy if the outcome could alter the debtor’s rights,
       liabilities, options, or freedom of action and which in any way impacts upon the
       handling and administration of the bankrupt estate.”

Blok, Adv. No. 5:11-ap-07104, slip op. at 4 (citing Dogpatch Prop., Inc. v. Dogpatch U.S.A., Inc.

et al. (In re Dogpatch U.S.A., Inc.), 810 F.2d 782, 786 (8th Cir. 1987) (quoting Pacor v. Higgins,

743 F.2d 984, 994 (3rd Cir. 1984)). Given that at least one cause of action is unquestionably

core, a McMahon analysis is appropriate. Whether that analysis is independent of or subsumes

the second count under the Fair Debt Collection Practices Act is discussed below.

       Claims and the proof of claim process have a purpose in bankruptcy without equivalent in

nonbankruptcy proceedings. Rule 3001 and the related official proof of claim form detail and

require a great deal of specific information concerning claims. They include a copy of the

underlying agreement, evidence of perfection, a “itemized statement of the interest, fees,

expenses, or charges,” necessary to cure defaults on debts secured by property, and, with respect

to open-end or revolving consumer credit, a list of very specific items. FED. R. BANKR. P.

3001(c)(2)(A) (2018). The failure to provide the information required in Rule 3001 could

exclude this information as evidence and possibly afford “other appropriate relief,” including

“reasonable expenses and attorney’s fees.” FED. R. BANKR. P. 3001(c)(2)(D)(ii) (2018). Filing

of a proof of claim “shall constitute prima facie evidence of the validity and amount of the

claim.” FED. R. BANKR. P. 3001(f) (2018). The debtor or any other interested party must file an

objection and bears the burden of rebutting the prima facie presumption with the ultimate burden

thereafter shifting to the claimant. FED. R. BANKR. P. 3001(f), 3007 (2018).

       At first glance, these facets of the claims process would appear to be the normal

incidences of evidentiary proof that one might expect in either an arbitration or judicial

                                               13
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 14 of 19



proceeding to collect a debt. But neither event, arbitration nor litigation, typically occur without

an accompanying dispute as to either liability or amount. The filing of a petition in bankruptcy

creates an entirely different scenario, and the proofs of claim serve a number of purposes, many

without an existence outside of bankruptcy. Ideally, the honest but unfortunate debtor would,

through his schedules, disclose all of his assets, all of his debts, his complete financial

circumstances prior to and at bankruptcy, his exemptions, and, by virtue of the chapter chosen,

his desire for a Chapter 7 discharge or reorganization. The aggregate proofs of claim should,

again ideally, seamlessly conform to the debtor’s schedules and disclosures. Generally, no

initiating contest exists as to liability and, frequently, none as to amount.

       The disclosures and commensurate proof of claim process are unique to bankruptcy.

Proofs of claim serve a number of purposes that only arise in the context of a bankruptcy

proceeding—reconciling the accuracy of schedules; confirming and amplifying prepetition

transactions disclosed in the statement of financial affairs; determining priority—a significant

aspect of all bankruptcy proceedings; confirming secured versus unsecured debt and the

commensurate values that must be addressed; and establishing the identities and amounts to be

distributed either under a plan or through residual distributions to unsecured creditors in a

Chapter 7 liquidation.      Short of disclosing and administering all assets, nothing more

complementary, integral, or significant in a bankruptcy proceeding exists than the full disclosure,

prioritization, and treatment of debt. The entire proof of claim process is designed to serve

bankruptcy specific goals; thus, the question is whether the service of these policies sufficiently

dictate that bankruptcy courts and not arbitrators resolve issues integral to and arising solely

from that process.




                                                  14
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 15 of 19



       A similar circumstance presented itself before the United States Bankruptcy Court for the

Northern District of Alabama. Ellswick v. Quantum3 Group, LLC (In re Ellswick), No. 15-

40048-JJR, 2016 WL 3582586 (Bankr. N.D. Ala. June 24, 2016). In Ellswick, the debtor

objected to a proof of claim on the basis of state law concerning advances on postdated checks

and the Federal Truth in Lending Act. The debtor initiated the request for arbitration but at or

about the same time filed an adversary proceeding alleging that the creditor’s proof of claim

violated Rule 3001 on the basis of a false representation that equally gave rise to a claim under

the Fair Debt Collection Practices Act. Later, the debtor asked to compel arbitration in the

adversary proceeding. The court declined to do so on the basis of waiver given the passage of

time and participation in the litigation process prior to requesting arbitration. Alternatively, the

court denied arbitration under a McMahon “inherent conflict” analysis, stating:

       The claims in the AP complaint begin and end with the proof of claim filed by
       Quantum in the underlying chapter 13 case and have no relation whatsoever with
       the validity or enforceability of the debt under non-bankruptcy law or the
       Consumer Agreement. Contrary to Ellswick’s assertion, all the claims in the AP
       are strictly core; they could not arise anywhere other than in a bankruptcy case
       under title 11. The claims simply do not exist apart from Ellswick’s bankruptcy
       case, and the action taken by Quantum during and in the case. To say, as Ellswick
       has, that because some FDCPA claims may exist in the abstract aside from a
       bankruptcy case does not answer the relevant question, which is: Could the
       particular FDCPA claims asserted in this specific AP exist apart from this
       bankruptcy case? The simple answer is no. The AP claims relate solely to the
       content of Quantum’s proof of claim and its alleged failure to comply with Rule
       3001, and have nothing to do with the validity or enforcement of the underlying
       debt, or prepetition matters. Accordingly, the court finds that the alleged FDCPA
       claims arose in Ellswick’s bankruptcy case because of the content of Quantum’s
       proof of claim, not because of some independent, prepetition occurrence or non-
       bankruptcy matter, and are, therefore, core proceedings within the context of 28
       U.S.C. § 157(b)(1).

Ellswick, 2016 WL 3582586, at 3. The court additionally noted:

       [b]ecause the issues regarding the content of Quantum’s proof of claim are unique
       to the bankruptcy process, and fall within a bankruptcy court’s specialized
       knowledge, the court finds that allowing arbitration of the AP would conflict with

                                                15
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 16 of 19



       the Bankruptcy Code’s purpose of having a centralized forum—the bankruptcy
       court—determine purely bankruptcy issues that arose within the administration of
       the case, e.g., allowance of claims, as well as the form and content of claims. See
       also McCallan v. Hamm, 2012 WL 1392960, *7 (M.D. Ala. 2012) (denying
       arbitration of non-core breach of contract issues due to the effect on the
       bankruptcy estate and on “the larger bankruptcy process”); and see Cooley v.
       Wells Fargo Fin. (In re Cooley), 362 B.R. 514, 520 (Bankr. N.D. Ala.
       2007)(“Stated another way, if the debtor brought the cause of action, contested
       matter or other dispute underlying the proceeding with him when he filed
       bankruptcy, no inherent conflict is likely to be found with the enforcement of
       contractual arbitration. However, if such cause of action, contested matter or other
       dispute could only exist after the bankruptcy case was commenced, then an
       inherent conflict exception under the McMahon standard is more likely to be
       found.” (emphasis added)).

       Ellswick concedes that his Rule 3001 allegations indeed lie within this court’s
       purview, but argues the FDCPA claims do not, and, therefore, contends that an
       arbitrator should decide both issues. This overlooks the fact that there are no
       FDCPA claims that Ellswick can assert apart from those based on Quantum’s
       postpetition activity in the bankruptcy case. The bankruptcy court is uniquely
       qualified to decide matters—even FDCPA claims if they indeed may arise during
       the claims allowance process—which depend entirely upon the Code and Rules
       for their genesis.

Ellswick, 2016 WL 3582586, at 4–5.

       In this instant case, the entirety of the debtors’ claim arose postpetition out of a purely

bankruptcy centric procedure, proofs of claim, and the cause of actions would have had no

existence outside of bankruptcy. This analysis also applies to the FDCPA claim as its genesis is

solely the alleged fraudulent conduct in the context of asserted fraudulent representations on the

proof of claim.

       While those factors alone may be dispositive, courts have suggested other considerations

as guidance in whether to exercise discretion in these instances.

       Four factors are considered when deciding whether to compel arbitration: (1)
       Whether the issue can be resolved more expeditiously by the bankruptcy judge as
       opposed to through the arbitration process; (2) Whether or not special expertise is
       necessary in deciding the issue; (3) The impact on creditors of the debtor who
       were never parties to the agreement containing the arbitration clause; (4) Whether
       arbitration threatens assets of the estate.

                                                16
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 17 of 19



Slipped Disc Inc., dba Disc Go Round v. CD Warehouse, Inc. (In re Slipped Disc Inc.), 245 B. R.

342, 345-46 (Bankr. N.D. Iowa, 2000) (citation omitted). Nothing suggests that this matter can

be handled by an arbitrator any faster than this bankruptcy court. And, presumably, a bankruptcy

court inherently has a better understanding of the necessary integrity and fundamental

significance of the proof of claim process. The effect on other creditors and the property of the

estate is a function of a quantum of proof; those broader implications are more properly decided

by bankruptcy court than an arbitrator.

       In Gavilon Grain, the district court reversed the bankruptcy court’s decision to deny

arbitration because the underlying issue of whether any debt was owed was non-core.

                The trustee’s substantive claims against Gavilon must be arbitrated by the
       National Grain and Feed Association. Adjudicating whether Gavilon owes any
       debts that are property of Turner’s chapter 7 estate is non-core. As the
       bankruptcy court noted, the weight of authority favors enforcing arbitration
       agreements that cover non-core matters. The bankruptcy court, therefore, is not
       the only place where the debt question can be answered. The parties’ undisputed
       pre-petition arbitration agreements cover the trustee's contract and unjust
       enrichment claims. There is no irreconcilable conflict between the trustee’s
       statutory right to turnover (eventually) of a matured debt that is the property of
       Turner’s estate and having an arbitration to resolve the Gavilon/trustee dispute
       about whether any such debt exists. If one does, and Gavilon doesn’t pay it, then
       the trustee can seek turnover and the bankruptcy court can order it. The
       bankruptcy court’s concerns about limited discovery and cost will be present to
       some extent in every arbitration. They are not weighty enough here to tilt the
       balance against the alternative forum. While this Court has no doubt that the
       bankruptcy court could ably unravel the Turner/Gavilon knot, those parties agreed
       to another forum, and the substantive claims asserted by the trustee are
       insufficiently definite in terms of liability to be within the turnover statute’s reach
       at this point.

Gavilon Grain, 2017 WL 3508721, at 6.

       Here, however, no dispute existed prebankruptcy arising out of the contractual

relationship between the parties. Rather, the issues presented arose specifically as a result of

postpetition actions by the creditor in the context of employing purely bankruptcy specific


                                                 17
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 18 of 19



processes to participate in this bankruptcy case and about which the debtors believe the creditor

engaged in fraudulent conduct.

                                           III. Conclusion

       Certainly, circumstances exist where a McMahon analysis would compel arbitration that

both complements and benefits the bankruptcy process. Conversely, unconstrained enforcement

of arbitration clauses would encourage and permit creditors to opt for a favorably perceived and

parallel proceeding that would fragment, moot, and deprive all parties of the benefits of a single

integrated forum designed specifically to address the accommodation and reorganization of debt.

Arbitration is simply not appropriate in this circumstance. The central issue, claims litigation, is

specifically core. The “related to” count under the Fair Debt Collection Practices Act arises

solely as a result of the alleged improprieties in the course of completing and filing a proof of

claim. No part of either count would or could exist independent of or outside this bankruptcy

case. Whether there is a pervasive fraudulent policy and practice as debtors suggest is a matter

of scrutiny and offense to a bankruptcy court, not an arbitrator.

       The request for arbitration contained in the Motion is denied. The request for dismissal

will be set by subsequent notice. Thereafter, if appropriate, the court will consider the class

action issues raised in the Complaint.

IT IS SO ORDERED.

Dated this 3rd day of October, 2018.



                                         ________________________________________________
                                         HONORABLE RICHARD D. TAYLOR
                                         UNITED STATES BANKRUPTCY JUDGE




                                                 18
 
4:18-ap-01057 Doc#: 33 Filed: 10/03/18 Entered: 10/03/18 13:30:54 Page 19 of 19



cc:   William Thomas Crowder
      Thomas J. Diaz
      John Michael Rainwater
      Jason B. Tompkins
      Geoffrey B. Treece
      Mary-Tipton Thalheimer
      Mark T. McCarty




                                      19
 
